Citation Nr: 1628712	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-08 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  

The Veteran testified at a June 2015 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

The issue of entitlement to service connection for a right knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an August 1997 rating decision, entitlement to service connection for a right knee disability was denied.  

2.  The evidence received since the August 1997 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.



CONCLUSION OF LAW

Following the prior final denial of August 1997, new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

If a claim of entitlement to service connection is denied by an RO decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In August 1997, VA denied entitlement to service connection for right knee disability because the most probative evidence indicated the Veteran did not meet the criteria for entitlement to service connection for a right knee disability.  The Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.  

The evidence received since that decision includes treatment records for the Veteran's right knee and his testimony that he began to have right knee pain within a month of discharge, and the pain has continued to worsen since that time.  See June 2015 Hearing Testimony.  This evidence relates to an unestablished fact needed to establish service connection (i.e., nexus).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for a right knee disability are met.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.  The appeal is allowed to this extent.




REMAND

The Veteran seeks entitlement to service connection for a right knee disability.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, there is evidence that the Veteran was treated for right knee pain while in service.  See December 1970 Service Treatment Records.  Further there is evidence that the Veteran has had several right knee surgeries since that time, including a total right knee replacement.  See, e.g., August 2009 and August 2008 Private Medical Records.  During his June 2015 Travel Board hearing, the Veteran testified that he began having right knee pain when he started working within a month of his discharge from active duty, and the pain has continually gotten worse since that time.  In light of the foregoing, the Board concludes that a VA examination is required to determine the nature and etiology of the Veteran's right knee disability.

The Board notes that in an October 2009 VA examination, the examiner determined that the right knee disability was less likely than not related to service because the chronicity of the right knee condition that led to knee replacement could not be established.  Since that examination, the Veteran has testified to continuing and worsening right knee pain since service.  The Veteran is competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Upon remand, the VA examiner must address this testimony.

During his June 2015 Travel Board hearing, the Veteran also testified to seeking treatment for his right knee in 1988.  During the 2009 VA examination, the examiner referred to treatment and surgery for the right knee in 1989 and again in 2000 by Dr. L., a private orthopedist, at Soyssett Community Hospital.  On remand, VA should attempt to obtain these records, and any additional, relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's help as necessary, obtain any outstanding, relevant treatment records, including records from Dr. L. at Soyssett Community Hospital between 1988 and 2000.  All attempts to obtain the records should be documented in the electronic claims folder.

2.  Thereafter, the Veteran should be afforded a VA examination to address the nature and etiology of any diagnosed right knee disability.  The clinician must review the Veteran's Virtual VA and VBMS files.  The clinician should indicate in the report that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following the examination, the clinician must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any currently diagnosed right knee disability is etiologically related to his periods of active service.  A complete rationale for all stated opinions is required.

The clinician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the clinician rejects the reports of symptomatology, reasons for doing so must be provided.

It is noted that the absence of evidence of treatment for a right knee disability between the Veteran's discharge from service and his treatment in 1989 cannot, standing alone, serve as the basis for a negative opinion.  The examiner must consider the Veteran's competent report of right knee symptoms since discharge from service.  

The clinician must provide both clear conclusions and a reasoned medical explanation supporting all conclusions.  If the clinician opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


